                                                          DIRECT DIAL   929-294-2545
                                                          DIRECT EMAIL mmiller@kaplanhecker.com




                                                     July 19, 2021

BY EMAIL AND ECF

Elizabeth A. Geddes, Esq.
F. Turner Buford, Esq.
Assistant United States Attorneys
United States Attorney’s Office
225 Cadman Plaza
Brooklyn, New York 11201

       Re:     U.S. v. Bryan Cho, 21 Cr. 040 (AMD) (E.D.N.Y.)

Dear Ms. Geddes and Mr. Buford:

        Thank you for speaking to us about our discovery requests that pertain to the references
to bribery set forth in the second paragraph of the Indictment and referred to in the limited South
Korean MLAT materials included in your June 8, 2021 discovery production (CHO000029278-
794). As we explained on our call and subsequent email correspondence, to the extent the
Government intends to rely on those MLAT materials at sentencing or otherwise allege or
present any evidence that Mr. Cho or members of his family allegedly received payments from
South Korean officials, we would reiterate our outstanding requests for several categories of
discovery identified in our March 16, 2021 and March 30, 2021 Discovery Letters, and we would
request additional materials for disclosure as soon as possible.

        We set forth below the outstanding discovery requests, as well as additional requests
based on the limited set of MLAT-related materials included in the June 8 production. The
materials requested herein are of paramount importance given the incomplete and unreliable
nature of the discovery the Government has produced thus far relating to alleged bribery in South
Korea. To date, and notwithstanding that we have been requesting these materials for more than
four months, the only documents we have received concerning any alleged involvement by Mr.
Cho in a bribery scheme in South Korea are draft translations of redacted transcripts apparently
reflecting testimony and interviews by four witnesses in connection with cases brought by the
Seoul Central District Prosecutor’s Office against individuals other than Mr. Cho. Not only are
the transcripts redacted and thus incomplete, but the testimony reflected in them is inconsistent
on its face. Indeed, we understand based on our own research (which we presented to the
Government almost a year ago) that the South Korean prosecutions ended in judgments of
